Citation Nr: 0721263	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right knee disability


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel



INTRODUCTION

The veteran had active service from October 1990 to October 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has requested the veteran's service medical records 
from the National Personnel Records Center (NPRC) in 
September 2004.  The records were not recoverable because 
they were not properly retired to NPRC.  Senator Inhofe was 
able to locate the veteran's enlistment examination through 
NPRC; however, the remainder of his medical records are not 
in his claims file.  VA regulations state that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, including service 
medical records.  38 C.F.R. § 3.159(c)(2).  Therefore, the VA 
is to make efforts to obtain the remainder of the veteran's 
service medical records.  Individual requests to the 
veteran's various duty stations should be made if the records 
are otherwise unavailable.  The veteran submitted records of 
training certificates, achievement awards, medals, and 
letters of gratitude received during his active service.  
Such records indicate that the veteran was at Fort Devens, 
Massachusetts from October 1990 through September 1992, 
during which time he was deployed to Arizona from January 
1991 through June 1992.  He then went to Wildflecken, Germany 
from October 1992 through September 1993, and then was 
transferred to Fort Benning, Georgia.  The veteran was also 
at a training exercise at Fort Irwin, CA from March 1994 
through April of 


1994.  Additionally a September 1994 letter from Fort 
Benning, Georgia states a discharge for physical disability 
as of October 1994.  

The veteran's personnel file is required to confirm the 
veteran's service dates, deployments and cause of discharge.

The veteran submitted private medical/clinical records of his 
knee surgeries.  A July 2001 office evaluation report by D. 
N., M.D. refers to prior treatment of his right knee by a Dr. 
Levinson.  No further medical records of such treatment are 
in the claims file.  

Additionally, an examination and opinion are necessary to 
determine this case.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  The appellant is diagnosed with an 
anterior cruciate ligament tear of the right knee.  According 
to the veteran, while on deployment in Arizona he jumped off 
a truck and landed on a chopping block hidden in chest - high 
grass and suffered a right knee injury.  Symptoms of slipping 
discomfort and pain are reported to have persisted from time 
of injury through present.  A remand is therefore necessary 
for a medical opinion as to etiology of his right knee 
condition. See McLendon v. Nicholson,  20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
provide authorization forms necessary to 
allow VA to obtain his treatment records 
reflecting all treatment provided by Dr. 
Levinson.  Thereafter, the RO should 
attempt to obtain those records.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim. 38 CFR § 3.159 
(2006).

2.	Obtain complete copies of the veteran's 
official military personnel file, 
specifically any showing of physical 
disability leading to discharge and DD 
- 214 form, and associate them with the 
claims folder.  Note that a temporary 
personnel file was started in 
Wildflecken, Germany in or around 
October 1992, which should also be 
obtained.

3.	Make another attempt to obtain complete 
copies of the veteran's service medical 
records.  Such records should include 
evaluation and / or treatment at Fort 
Devens, Massachusetts; Wildflecken, 
Germany and Fort Benning, Georgia.

4.	Request the veteran's clinical records 
from Davis Monthan USAF Base Medical 
Center in Tucson, Arizona in April and 
May of 1992.  Also obtain any 
evaluation and / or treatment records 
from Fort Huachuca in Arizona in April 
and May of 1992, and associate them 
with the claims folder.

5.	Upon receipt of the veteran's personnel 
records and service medical records, or 
request and determination of 
unavailability; schedule the veteran 
for a VA examination with an 
appropriately qualified physician to 
determine the etiology of his right 
knee disability.  The examiner is to 
consider any evidence of knee injury 
received and the veteran's statements 
that around May 1992 he jumped off a 
truck onto a chopping block causing 
some pain and slipping and resulted in 
swelling later that day.  The examiner 
should determine the nature of the 
veteran's current right knee 
disability, and offer an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent 
or better) that the current disability 
is related to his active duty.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

6.	Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal 
and consider all evidence received 
since issuance of the most recent 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



